Per Curiam. Appellant, Harmon Williams, by and through his attorney, David Mark Gunter, has filed a motion for rule on clerk to lodge the record in this appeal. Because the record was tendered later than the seven months from the date of judgment, we treat his motion as one for a belated appeal. See Ark. R. App. P. — Crim. 4; Ark. R. App. P. — Civ. 5. Attorney Gunter states in the motion that he accepts full responsibility for tendering the record beyond the seven-month period for filing. He further admits that he should have filed a partial record and moved for an extension of time before the seven months from date of judgment rah.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.